Citation Nr: 1530604	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to obstructive sleep apnea (OSA).

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected psychiatric disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that hearing is of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disability and TDIU

During his hearing before the Board, the Veteran identified outstanding VA medical records concerning his mental health treatment that are pertinent to his claim.  See Hearing Tr. at 16, 24.  On remand, the Veteran's outstanding VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, a new VA examination and opinion should be obtained to clarify which of the Veteran's symptoms are related to his service-connected disability, and the affect these disabilities have on his ability to work.  When last examined by VA in connection with this in July 2011, the examiner suggested some of the symptoms were a presentation of the disability that was service connected, while others should be considered a presentation of some other matter.  The precise distinction was not made clear.  Clarification in this regard should be accomplished on remand.  

Hypertension

The Veteran should also be afforded a VA examination and opinion as to whether his hypertension is caused or aggravated by his service-connected OSA.  In a January 2012 VA progress note, the Veteran's primary care provider opined generally that sleep disturbance (such as OSA) inevitably aggravates any pre-existing physical as well as psychological problems, and that OSA leads to and/or worsens hypertension.  Additionally, the Veteran's nephrologist, Dr. J.M.R., indicated in medical records dated October 2004 and January 2005 that there may be a causal connection between OSA and hypertension.  In light of this evidence, a current examination of the Veteran should be accomplished, and an opinion obtained as to whether his hypertension may be linked to his service connected OSA as contended.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  The identified records should be sought.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his psychiatric symptoms and their impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service connected psychiatric disability.  The examination may be performed by the same examiner who performed the July 2011 VA examination.  

The examiner should identify which symptoms are associated with each psychiatric diagnosis entered, and then describe the impact of the symptoms by diagnosis, on the Veteran's functioning, including employment.  If it is not possible to sort the Veteran's symptoms and diagnoses in this manner, that should be indicated.  A complete rationale should be provided for the opinions expressed.  

4.  Additionally, the Veteran should be scheduled for an appropriate VA examination to address the current nature and etiology of his hypertension.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

After a review of the record on appeal and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected OSA.  In providing the requested opinion, the examiner should consider (1) the January 2012 VA medical record noting his primary care provider's opinion that OSA leads to and/or worsens hypertension, (2) the October 2004 record of the Veteran's nephrologist, Dr. J.M.R., indicating a connection between the Veteran's OSA and his resistant hypertension/high aldosterone levels and (3) the January 2005 record of Dr. J.M.R. indicating that the Veteran's OSA may be the primary cause of his hypertension.

The examiner is advised that the term "aggravation" is defined for this purpose as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

For all requested examinations, a complete rationale for any opinion expressed must be provided.  If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the remanded issues.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

